     Case: 1:19-cv-02505 Document #: 17 Filed: 06/27/19 Page 1 of 3 PageID #:67




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Victor Moreno,                                 )
            Plaintiff,                         )
                                               )              No: 19 C 2505
               v.                              )
                                               )              Judge Ronald A. Guzmán
AFNI, Inc.,                                    )
               Defendant.                      )


                          MEMORANDUM OPINION AND ORDER

        For the reasons stated below, Defendant’s motion to dismiss [8] is granted, and Plaintiff’s
complaint is dismissed without prejudice. If Plaintiff can file an amended complaint that
complies with Federal Rule of Civil Procedure 11 and addresses the deficiencies noted in this
order, he may file the amended complaint within 14 days of the date of entry of this order. If no
amended complaint is filed by the date provided, the Court will dismiss the complaint with
prejudice and terminate the case.

                                          STATEMENT

         Plaintiff filed suit against Defendant claiming that it violated the Fair Debt Collection
Practices Act (“FDCPA”) when it sent collection letters with detachable payment coupons at the
bottom of the letter and called him, both of which purportedly overshadowed the validation
notice required by § 1692g of the FDCPA. Plaintiff also alleges that Defendant oppressed,
abused, and/or harassed him in collecting the debt; used false, deceptive, or misleading
representation or means in connection with the collection of the debt; and used unfair and
unconscionable means to collect the debt. Defendant moves the Court to dismiss the complaint
for failure to state a claim.

        A motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the complaint, not the merits of the allegations. To overcome a motion to dismiss,
a complaint must contain sufficient factual allegations to state a claim for relief that is plausible
on its face, Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), and raises the right to relief above a
speculative level, Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). When ruling on a
motion to dismiss, the Court must accept all well-pleaded factual allegations in the complaint as
true and draw all reasonable inferences in the plaintiff’s favor. Park v. Ind. Univ. Sch. of
Dentistry, 692 F.3d 828, 830 (7th Cir. 2012).

       Defendant sent Plaintiff a letter on January 9, 2019 containing the following language:

               Your DIRECTV account has been referred to Afni, Inc. for collection.
               Please take this opportunity to pay your account balance in full.
     Case: 1:19-cv-02505 Document #: 17 Filed: 06/27/19 Page 2 of 3 PageID #:67




               Mail in payment using payment stub below.

               ***Balance Due: $283.03***

(Compl., Ex. A, Dkt. # 1-1.)

        According to Plaintiff, he received “frequent” dunning calls throughout January 2019.
(Id. ¶ 22.) On February 4, 2019, Defendant sent Plaintiff another letter, which included a box
on the left labeled, “What Is My Account Information?”, stating the amount due as $283.03. On
the right, the letter stated:

               Victor E Moreno:

               We are making another attempt to contact you regarding your overdue DIRECTV
               account. In an effort to resolve this matter we will accept $183.97, 65% of the
               current balance.

               ***Discounted Offer: $183.97***

               Once you pay this discounted amount, your account will be closed and marked
               settled in full with Afni, Inc. and DIRECTV.

               If you have any questions, please contact our office at (866) 352-0472.

(Id., Ex. A, Dkt. # 1-3.) Plaintiff contends that Defendant’s collection activity “taken as a
whole” created the impression that payment of the debt was immediately due and owing, thus
overshadowing Plaintiff’s validation rights under § 1692g.

         Title 15 § 1692g requires a debt collector, within 5 days of its first communication to a
consumer, to provide the consumer with an effective validation notice notifying the consumer
that it has 30 days after receipt of the notice to challenge the debt and require the collector to
verify the debt. That section also states that, if the debtor disputes the debt within the 30–day
period, the collector must suspend all efforts to collect the debt until it has obtained verification
of the debt and mailed it to the debtor. 15 U.S.C. § 1692g(b). Finally, § 1692g(b) provides that
“[a]ny collection activities and communication during the 30–day period may not overshadow or
be inconsistent with the disclosure of the consumer’s right to dispute the debt or request the
name and address of the original creditor.”

        Whether the contents of a dunning letter are confusing or overshadow the validation
notice rights provided in the FDCPA is evaluated using an “unsophisticated consumer” standard.
See Gruber v. Creditors’ Prot. Serv., Inc., 742 F.3d 271, 273 (7th Cir. 2014). The
unsophisticated consumer is not a “dimwit.” Wahl v. Midland Credit Mgmt. Inc., 556 F.3d 643,
645 (7th Cir. 2009). “[H]e may be uninformed, naive, and trusting . . . but []he has rudimentary
knowledge about the financial world and is capable of making basic logical deductions and

                                                  2
     Case: 1:19-cv-02505 Document #: 17 Filed: 06/27/19 Page 3 of 3 PageID #:67




inferences.” Id. (internal citations, quotation marks and alterations omitted). “[W]hile the
unsophisticated consumer ‘may tend to read collection letters literally, he does not interpret them
in a bizarre or idiosyncratic fashion.’” Gruber, 742 F.3d at 274 (citation omitted).

        Defendant moves to dismiss for failure to state a claim, contending that the letter and
phone calls do not violate the FDCPA. While it is true that the determination of whether a letter
or conduct is confusing to a consumer is generally a fact-based inquiry, “there will be occasions
when a district court will be required to hold that no reasonable person, however
unsophisticated, could construe the wording of the communication in a manner that will violate
the statutory provision.” McMillan v. Collection Prof’ls Inc., 455 F.3d 754, 760 (7th Cir. 2006).

         Plaintiff fails to state a claim as a matter of law. To the extent that Plaintiff challenges
the language used in the letters, the claim is unavailing. Neither letter contains language that is
confusing, threatening, or creates an impression of urgency such that the 30-day validation
period would be negated, even to the unsophisticated consumer. As noted by another court in
this district, “‘the simple act of demanding payment in a collection letter during the validation
period does not automatically create an unacceptable level of confusion so as to entitle the
plaintiffs to relief.” Thompson v. Harris & Harris, Ltd., No. 18 C 7527, 2019 WL 952144, at *2
(N.D. Ill. Feb. 27, 2019). As to the Defendant’s telephone calls to Plaintiff during the validation
period, the Seventh Circuit has concluded that debt-collection efforts may continue during that
30-day period. Bartlett, 128 F.3d at 501. Thus, the calls in and of themselves do not justify
relief. Durkin v. Equifax Check Servs., Inc., 406 F.3d 410, 417 (7th Cir. 2005) (“If, as this court
held in Bartlett, a debt collector can bring a lawsuit during the validation period in an effort to
collect a debt, . . . then certainly a debt collector can send follow-up collection letters (as well as
place telephone calls) demanding payment during the validation period. Demanding payment for
an uncontested, overdue debt is an entirely valid tool available to debt collectors ....... ”) (internal
citation omitted). And Plaintiff does not allege that he actually spoke with anyone associated
with Defendant, so no threatening or confusing statements are at issue. Accordingly, the Court
finds that Plaintiff has failed to state a claim under the FDCPA for overshadowing.

       “Because the overshadowing determination is dispositive and [Plaintiff] offers no other
showing of deceit, misrepresentation, unfair, or unconscionable means to collect, [his] §§ 1692e
and 1692f claims based on the same theory also fail.” Thompson, 2019 WL 952144, at *4.


        Plaintiff’s complaint is dismissed without prejudice. If Plaintiff can file an amended
complaint that complies with Federal Rule of Civil Procedure 11 and addresses the deficiencies
noted in this order, he may file the amended complaint within 14 days of the date of entry of this
order. If no amended complaint is filed by the date provided, the Court will dismiss the
complaint with prejudice and terminate the case.


Date: June 27, 2019
                                                        Ronald A. Guzmán
                                                        United States District Judge

                                                   3
